Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendments and Request for Continued Examination (RCE) filed on 30 April 2020.  As directed by the Amendments, claims 1, 9, and 17 have been amended.  Claims 1-2, 4-10, 12-18, and 20-24 are pending in the Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
The arguments presented by the Applicant on pages 8-14 of the Remarks filed on 30 April 2020 have been fully considered by the Examiner.  These arguments are based on newly amended language in the independent claims and are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 8-10, 12, 14, 16-18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., "Discovering Urban Spatio-temporal Structure from Time-Evolving Traffic Networks," APWeb 2014, LNCS 8709, pp.93-104, 2014, hereinafter “Wang” (previously cited) in view of Wick (US 6,977,777) (previously cited), Caceres et al., "Review of traffic data estimations extracted from 

Regarding claim 1, Wang discloses [a] system for multiscale monitoring, the system comprising: one or more processors and a memory, the memory being a non-transitory computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions, the one or more processors perform operations of: receiving surveillance data of a scene having a plurality of zones, (§ 4.1 Data Sets and Fig. 2(a) a dataset of more than 3 million Beijing taxi trips is used, along with a map of Beijing split up into 651 traffic analysis zones) the surveillance data having an object flow tensor V indicating a number of objects flowing from one zone to another zone at time t (Pg. 94, lines 11-14 “an origin/destination/time tensor, each element of which represents the volume of traffic from the i-th origina area to the j-th destination area in the k-th time domain”) […] determining a cluster membership of the plurality of zones; (Fig. 5(a) and 5(b) and Pg. 102, lines 1-3 the 651 small zones are clustered into larger zones using a low-rank tensor) determining inter-layer dependency links between communications and flows; (Fig. 5 “Spatial clusters of Beijing areas and temporal patterns of Beijing traffic” and § 4.5 a low-rank tensor is used to identify cluster behaviors on the origin, destination, and time modes, and also detect associations (dependencies) between the modes.  In Fig. 5, the 651 small zones have been grouped into fewer, larger clusters) by constructing a low-resolution flow tensor W based on the cluster membership by merging object flows V within each cluster; (Wang, Fig. 5 and § 4.5 “the goal of urban spatio-temporal structure discovery is to find a low-rank tensor, from which we can not only identify cluster behaviors on the origin, destination, time modes, but can also detect the cross-mode association.” [a low-rank tensor is used to identify cluster behaviors on the origin, destination, and time modes, and also detect associations between the modes].  In Fig. 5, the 651 small zones have been grouped into fewer, larger clusters) […] and identifying the inter-layer dependency links and dependent clusters by thresholding the flow transfer entropy. (Wang, Pg. 102, lines 4-6 the entries with "high" [i.e. above a threshold] values in columns of the origin and/or destination projection matrices imply which cluster an area belongs to)  [Note: The determination of flow transfer entropy within and between layers of a multilayer network is taught in the Di Stefano reference as discussed below beginning on page 7.  The between-layer flow transfer entropy determination of Di Stefano may be applied to the origin and destination projection matrices of Wang, and then the high values thresholded to determine clusters as disclosed in Wang.]

designating at least one cluster of one or more zones as a region of interest based on the dependency links; (Wang, Pg. 102, lines 12-14 the method “finds corresponding spatial patterns and the correlations between them, allowing a better understanding of the spatio-temporal structure of the city.”  In Fig. 6, the traffic flowing into the Beijing Central Business District is examined as a function of the time projection […]

Wang does not disclose and an object communication tensor C indicating a number of communications sending from one zone to another zone at time t.  
Caceres teaches and an object communication tensor C indicating a number of communications sending from one zone to another zone at time t (Caceres, § 3.1 "O-D Matrix," ¶¶ 5-6, “an Origin-Destination (OD) matrix may be inferred using the cellular system information about the locations of its users over time in terms of LA (Location Area).  The cellular phone communicates with cell towers whenever it moves from one Location Area into another LA, and this transition is recorded”; § 2.2 during a cellular call, the cellular system knows the exact cell where the phone is located, and when the phone moves from one cell to another, the call is "handed over" from one cell to another.  This process updates the system databases with the current cell in which the phone is located during a call.  At any time, the system records both the location of the phone and the location of the cell transmitter with which the phone is communicating)
Caceres is analogous art, as it is in the field of tracking object movement using collected surveillance data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traffic tracking of Wang with the cellular data collection of Caceres, the benefit being that cellular signal data can be used to 

Wang further does not teach determining flow transfer entropy from the communication tensor C to the low-resolution flow tensor W.  
Di Stefano teaches determining flow transfer entropy from the communication tensor C to the low-resolution flow tensor W (Di Stefano, pg. 49, Fig. 3.1 showing a multilayer network composed of multiple individual networks, with connections within and between the individual networks; Di Stefano pg. 49, lines 1-2 “Multilayer networks are formed by a set M of layers constituted by single networks, and by interlinks connecting the nodes in the different layers.”; Di Stefano, pg. 52, lines 2-6, “Therefore, the multilayer structure can be represented using a tensorial representation, and this procedure is called flattening, unfolding, or matricisation.  Thus, “flattening” the tensor allows also reducing the rank or the order of such a tensor constraining the space of possible multilayer networks.”; Di Stefano, pg. 64, last two lines – pg. 65, line 3, “In order to describe the degree distribution over the various layers of the multiplex, we define the so-called entropy of the multiplex degree, as follows [equation 3.26] From the above definition, it follows that entropy Hi = 0 if all the connections lie in a single layer, while it will reach the maximum value when the degree distribution over the various layers is uniform.” [Di Stefano teaches multilayer networks, which may be represented as reduced-order or reduced-rank tensors (corresponds to claimed “low-resolution” tensor), and may analyze the connections within and between the various layers in order to determine the entropy of the multiple layers in the system.]

Di Stefano is analogous art, as it is in the field of representing systems as connected, multilayer networks and addresses the task of determining entropy within and between those networks.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the multilayer network entropy calculations as taught by Di Stefano to the surveillance data of Wang, the benefit being that a multi-network framework allows for analysis and knowledge extraction from complex systems of interconnected and interdependent networks, as cited by Di Stefano at pg. 48, lines 9-13 “we need to switch from single layer networks to a multi-layer framework, able to characterise the complex set of interactions among different networks. The intrinsic interdependence of systems, with many components interacting with each other through different channels allows explaining the self-organisation and emergent phenomena, from which we can extract the knowledge.”

Wang further does not disclose and controlling a device based on the region of interest. 
As recited above, Wang discloses designating at least one cluster of one or more zones as a region of interest (Wang, Pg. 102, lines 12-14 the method “finds corresponding spatial patterns and the correlations between them, allowing a better understanding of the spatio-temporal structure of the city.”  In Wang, Fig. 6, the traffic flowing into the Beijing Central Business District is examined as a function of the time 
Wang does not specifically disclose and controlling a device based on the designated region of interest. (emphasis added)
Wick teaches and controlling a device based on the region of interest. (Wick, 4:26-35 “a reconnaissance satellite could maintain a wide field-of-view for surveillance and threat detection.  However, once an area of interest [corresponds to claimed “region of interest] is determined, through either operator input or automated motion detection [e.g. the claimed object flows], an active optical zoom system could non-mechanically zoom in on that area with increased resolution on a millisecond time scale for detailed intelligence gathering or target identification”)
Wick is analogous art, as it is in the field of surveillance and object tracking.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the surveillance and tracking of Wang with the zoom-capable optical surveillance satellite of Wick, the benefit being that zooming in on an area of interest allows for detailed intelligence gathering or target identification, as cited by Wick at 4:26-35 “However, once an area of interest is determined, through either operator input or automated motion detection, an active optical zoom system could non-mechanically zoom in on that area with increased resolution on a millisecond time scale for detailed intelligence gathering or target identification.”

Claims 9 and 17 recite similar limitations as claim 1, and are rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  Further, Wang discloses wherein determining a cluster membership of the plurality of zones further comprises operations of: constructing an adjacency matrix A based on the object flow tensor V; (Wang, Pg. 95, line 25 - 35 “the flow tensor X is decomposed into projection matrices O, D, and T, along with core tensor C”.  “The projection matrices O and D are adjacency matrices that summarize the spatial clusters on urban areas, and the T projection summarizes temporal patterns”) symmetrizing the adjacency matrix A; (Wang, equations (5) and (6), the origin projection matrix and the destination projection matrix are symmetrized by multiplying each matrix by its transpose) solving nonnegative matrix factorization of the symmetrized adjacency matrix; (Wang, Pg. 97, lines 1-3 we also use non-negativity constraints and sparsity regularizer on the core tensor and/or factor matrices.  Non-negativity allows only additivity, so the solutions are often intuitive to understand and explain; Pg. 96, lines 29-32 the symmetrized matrices are used to calculate the area-to-area similarity Matrix W) and assigning cluster membership of the objects in each of the plurality of zones to generate the cluster membership. (Wang, Fig. 5(a) and 5(b) and Pg. 102, lines 1-3 the 651 fine zones are clustered into larger zones using a low-rank tensor)

Claims 10 and 18 recite similar limitations as claim 2, and are rejected under the same rationale as applied to claim 2 above.

claim 8, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  Further, Wick teaches wherein controlling a device based on the region of interest further comprises causing surveillance apparatus in a satellite to zoom into the region of interest. (Wick, 4:26-35 “a reconnaissance satellite could maintain a wide field-of-view for surveillance and threat detection.  However, once an area of interest is determined, through either operator input or automated motion detection, an active optical zoom system could non-mechanically zoom in on that area with increased resolution on a millisecond time scale for detailed intelligence gathering or target identification”)

Claims 16 and 24 recite similar limitations as claim 8, and are rejected under the same rationale as applied to claim 8 above.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  Further, Wang discloses wherein designating at least one cluster of one or more zones as a region of interest based on the dependency links includes designating the dependent clusters as regions of interest. (Wang, § 3.3 various points of interest are designated within the various small zones as feature vectors, and the cosine difference between the feature vectors of two zones is used to determine the interest similarity between the zones for purposes of potentially clustering the zones together as regions of interest)

12 and 20 recite similar limitations as claim 4, and are rejected under the same rationale as applied to claim 4 above.

Regarding claim 6, the combination of references as applied to claim 4 above teaches [t]he system as set forth in Claim 4.  Further Wick teaches wherein controlling a device based on the region of interest further comprises causing surveillance apparatus in a satellite to zoom into the region of interest. (Wick, 4:26-35 “a reconnaissance satellite could maintain a wide field-of-view for surveillance and threat detection.  However, once an area of interest is determined, through either operator input or automated motion detection, an active optical zoom system could non-mechanically zoom in on that area with increased resolution on a millisecond time scale for detailed intelligence gathering or target identification”)

Claims 14 and 22 recite similar limitations as claim 6, and are rejected under the same rationale as applied to claim 6 above.

Claims 5, 7, 13, 15, 21 and 23 are rejected under the combination of references as applied to claim 1 above, and further in view of Miralles (US2010/0198514) (previously cited).

Regarding Claim 5, the combination of references as applied to claim 4 above teaches [t]he system as set forth in Claim 4.  

wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  
Miralles teaches wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  (Miralles, ¶ [0036] “the UAV may be in a target search mode, loiter mode, surveillance mode, reconnaissance mode, and/or other observation mode.  The seeker processing together with the guidance processing and/or an uplink from a command node may place the UAV into a terminal homing mode”; ¶ [0041] “the UAV in terminal homing mode may be directed toward a selected/designated target in order to obtain greater detailed information as the UAV approaches the target”)
Miralles is analogous art, as it is in the field of object tracking and surveillance.
It would have been obvious to one of ordinary skill in the art to combine the object tracking and surveillance of Wang with the Unmanned Aerial Vehicle of Miralles, the benefit being that repositioning a UAV “allows the system to obtain greater detailed information as the UAV approaches the target”, as cited by Miralles, ¶ [0041].

Claims 13 and 21 recite similar limitations as claim 5, and are rejected under the same rationale as applied to claim 5 above.

Regarding Claim 7, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  
wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  
Miralles teaches wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  (Miralles, ¶ [0036] “the UAV may be in a target search mode, loiter mode, surveillance mode, reconnaissance mode, and/or other observation mode.  The seeker processing together with the guidance processing and/or an uplink from a command node may place the UAV into a terminal homing mode”; ¶ [0041] “the UAV in terminal homing mode may be directed toward a selected/designated target in order to obtain greater detailed information as the UAV approaches the target”)

Claims 15 and 23 recite similar limitations as claim 7, and are rejected under the same rationale as applied to claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT R GARDNER/Examiner, Art Unit 2126                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184